Citation Nr: 1145933	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  07-33 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to service connection for diabetes mellitus, type II as a result of exposure to herbicides for accrued benefits purposes. 

3.  Whether new and material evidence has been received to reopen a claim for service connection for a lung disorder, to include chronic obstructive pulmonary disorder (COPD), including as secondary to service-connected duodenal ulcer with dumping syndrome, for accrued benefits purposes. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1968 to April 1970.  The Veteran died in December 2004 and the appellant is his mother. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the appellant's claim for service connection for the cause of the Veteran's death.  Additionally, in a September 2006 decision, the RO denied the appellant's claims for accrued benefits.  

The appellant initially requested a hearing before the Board as reflected on her October 2007, VA Form 9, Appeal to Board of Veterans' Appeals.  However, in a May 2010 statement, the appellant specifically indicated that she was withdrawing her request for a personal or video hearing before the Board.  Under these circumstances, the regulations consider the hearing request to have been withdrawn. 38 C.F.R. §§ 20.702(e), 20.704(e) (2011).

In various statements received in March 2010, the appellant appears to raise several claims, including service connection for hypertension, gallbladder disability, and posttraumatic stress disorder and an increased rating for duodenal ulcer with dumping syndrome for accrued benefits purposes.  These matters do not appear to have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  
FINDINGS OF FACT

1.  The Veteran died in December 2004. 

2.  The Veteran served in the Republic of Vietnam during the Vietnam Era, and it has been determined that two to four week prior to his demise he had suffered a myocardial infarction, which is indicative of ischemic heart disease. 

3.  The Veteran's ischemic heart disease, which is presumed to have been incurred in service, contributed substantially or materially to cause his death. 

4.  At the time of his death, the Veteran had claims pending for service connection for diabetes mellitus and to reopen a previously disallowed claim for service connection for chronic obstructive pulmonary disease (COPD).  

5.  The evidence for, and the evidence against a findings that the Veteran had diabetes mellitus, type II, during his lifetime is in relative equipoise.  

6.  In an April 2002 rating decision, the RO declined to reopen the claim of entitlement to service connection for a lung disorder; the Veteran did not appeal this determination within one year of being notified. 

7.  Evidence received between the April 2002 rating decision and the Veteran's death in December 2004 does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a lung disorder. 



CONCLUSIONS OF LAW

1.  A disability that was incurred as a result of service contributed substantially to the cause of the Veteran's death.  38 U.S.C.A. § 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.312 (2011). 

2.  Service connection for diabetes mellitus, type II for accrued benefits purposes is warranted.  38 U.S.C.A. §§ 1110, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.1000 (2011). 

3.  The April 2002 RO decision that declined to reopen the claim of entitlement to service connection for a lung disorder is final.  38 U.S.C.A. § 7105 (c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001). 

4.  New and material evidence sufficient to reopen the claim of service connection for a lung disorder for accrued benefits has not been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Initially, the Board notes that given the favorable disposition of the claim for the cause of the Veteran's death, the Board finds that all notification and development actions needed to fairly adjudicate this claim has been accomplished. 

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

In light of the full grant of benefits as to the claim for service connection for the cause of the Veteran's death, no further notification or assistance is necessary to develop facts pertinent to this particular claim.  To the extent that the appellant may not have been provided with appropriate notice with respect to her claim, any such error would clearly be harmless as her claim is being granted for reasons explained in greater detail below and the AOJ will remedy any defect when effectuating the award of benefits.

As to the other claims, the Board notes that as required by 38 U.S.C.A. § 5103(a), prior to the initial unfavorable agency of original jurisdiction decision, the claimant must be provided notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  This notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 

Here, the duty to notify was satisfied through November 2005 and August 2009 letters to the appellant that addressed all three notice elements.  These letters informed the appellant of the evidence required to substantiate the claims including what was required to establish entitlement to accrued benefits as well as the appellant's and VA's respective duties for obtaining evidence.  The August 2009 letter also notified the appellant of the process by which effective dates are established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The appellant did not receive all necessary notice for the accrued benefits claims prior to the initial adjudication.  However, the claims were subsequently readjudicated in a November December 2009 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case).  Nevertheless, any deficiencies in VA's duties to notify the appellant concerning the requirements set forth in Dingess are harmless, as service connection is being denied thus rendering moot any issues with respect to implementing an award.  

In rending this conclusion, the Board observes with respect to the petition to reopen the claim for service connection for a lung disorder for accrued benefits purposes, that in the context of a claim to reopen, the VCAA requires that VA look at the bases for the denial in the prior decision and to provide the appellant with a notice letter that describes what evidence would be necessary to substantiate the unestablished element(s) required to award service connection for accrued benefits purposes.  Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  The claimant must also be notified of what constitutes both "new" and "material" evidence pertaining to the unestablished elements in order to reopen the previously denied claim.  Id.   

In this case, VA attempted to inform the appellant of what was required to reopen a claim based on the submission of "new and material evidence" claim by means of various communications including the July 2009 supplemental statement of the case.  While these communication are insufficient to establish preadjudicatory notice with respect to the claim to reopen, the Board observes that various communications from the appellant show that she had actual knowledge of the reasons for the prior denial of service and the evidence necessary to reopen the claim and establish service connection for respiratory disability.  Service connection for a respiratory disability was denied in the 2002 rating decision as the record did not show that the Veteran has a chronic respiratory disability related to service.  In her October 2007 VA Form 9, the appellant showed that she had knowledge of what was necessary to establish entitlement to the benefits sought asserting that the Veteran's respiratory disability originated during active service when he was treated for pneumonia.  She also asserted that he developed residual scarring and a spot on his lungs as a result.  In a September 2009 statement she also contended that service connection was related on a secondary basis asserting that the Veteran's respiratory disability was related to his service connected gastrointestinal disorder.  These and other communications received from the appellant show her understanding of the requirements for a grant of benefits.  Accordingly, the Board finds that any failure on the part of VA to furnish the appellant with a VCAA letter specifically addressing claims to reopen is harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328   (Fed. Cir. 2006).

The Board observes that the RO obtained a June 2009 medical opinion addressing the claim for service connection for diabetes mellitus.  However, under 38 C.F.R. § 3.1000(a), basic entitlement to benefits due and unpaid on death of a beneficiary requires that the underlying claim here be based on evidence in the file at the date of death of the Veteran.  Accordingly, the Board may not consider this evidence in adjudicating the claim for service connection for diabetes mellitus for accrued benefits purposes.  

In light of the foregoing, the Board concludes that all evidence needed to adjudicate the claims for accrued benefits is of record, the Board concludes that no further development under the VCAA is necessary. 

Cause of Death

Service connection for the cause of a Veteran's death may be granted if a disability incurred in or aggravated by service was either the principal, or a contributory cause of death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b). For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (c). 

Within this framework, the Board must consider the laws that otherwise govern the issue.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A current disability must be related to service or to an incident of service origin.  A veteran seeking disability benefits must establish the existence of a disability and a connection between the veteran's service and the disability.  Boyer v. West, 210 F.3d 1322 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370 (Fed. Cir. 2000). 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to herbicides during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307. 

If a Veteran was exposed to an herbicide agent during active military service, the following diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

In addition, on October 13, 2009, in accordance with authority provided in 38 U.S.C. § 1116 , the Secretary of VA announced his decision to establish presumptions of service connection, based upon exposure to herbicides within the Republic of Vietnam during the Vietnam era, for three new conditions, to include ischemic heart disease.  The Board notes that 38 C.F.R. § 3.309(e), as amended, indicates that coronary artery disease is a manifestation of ischemic heart disease for which service connection may be established on a presumptive basis based upon exposure to herbicides. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection. The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

In this case, the Veteran died in December 2004.  A December 2004 death certificate listed his immediate cause of death as septic shock.  Pneumonia and hepatitis were listed as leading to the immediate cause of death.   

A December 2004 VA autopsy report noted the following clinical diagnoses at the time of the Veteran's death:  hypertension, community-acquired pneumonia, emphysema, sputum culture positivity for Klebsiella pneumonia, pancreatitis, history of gastric ulcer, abnormal liver function tests, staphylococcus, epidermidis, anemia, thrombocytopenia, hyperglycemia, and admission for sustenance dependence.  The examiner noted that the Veteran had a long standing history of ethanol dependence, peptic ulcer disease, and multiple admissions for pancreatitis.  He had been admitted to the VA hospital 13 days prior to his death.  There were significant findings in the lungs, including bilateral acute tracheobronchitis, bronchopneumonia with abscess formation, and growth of candida-like fungi.  These were in the background of mild centriacinar emphysema.  There was also mild generalized atherosclerotic cardiovascular disease, mild to moderate atherosclerotic coronary vascular disease and focal ischemic cardiomyopathy of posterior papillary muscle of the left ventricle.  The examiner noted that there was evidence of healing of recent (two to four weeks) infarction in the posterior papillary muscle.  With regard to the liver, there was evidence of cholestasis, periportal inflammation and marked macrovesicular steatosis which were related to sepsis.  Testes showed atrophy and tubular hyalinization, chronic inflammation, arteriosclerosis and focal infarction and mainly lymphocytic inflammation involving epididymis.  The etiology of the orchiepididymitis was not certain.  The examiner concluded that the cause of death was most likely attributed to cardiopulmonary pathology, the immediate cause of death was most likely attributed to fatal arrhythmia, and the factors leading to death were cardiomyopathy, bronchopneumonia, and sepsis.   

Prior to his death, the Veteran was service-connected for duodenal ulcer with dumping syndrome, right breast fibroadenoma cyst, scar of the right breast, and non-tender abdominal scars.  The appellant contends that the Veteran's cause of death (pneumonia) was related to his dumping syndrome.  The Board will not address this contention as it is granting the appellant's claim for the cause of the Veteran's death on a different theory of entitlement discussed below. 

Exposure to Agent Orange is conceded as the Veteran served in the Republic of Vietnam during the Vietnam Era.  The December 2004 VA autopsy report indicated mild ischemic changes with evidence of healing of recent infarction several weeks prior to the Veteran's death.  Furthermore, the autopsy report concludes that the Veteran's cause of death was most like attributed to cardiopulmonary pathology. The Board notes that 38 C.F.R. § 3.309(e), as amended, indicates that service connection may be established for ischemic heart disease on a presumptive basis based upon exposure to herbicides.  Thus, these presumptions combine to establish that the Veteran's ischemic heart disease was incurred in service as the result of his exposure to herbicides while serving in Vietnam.  In light of the Veteran's Vietnam service, evidence of ischemic changes in the heart, recent infarction, and opinion linking the cause of death, in part, to cardiac problems,

While there is no medical evidence of record which specifically states that the Veteran's ischemic heart disease was related to his septic shock/pneumonia/hepatitis listed as the immediate and underlying causes of death on the certificate of death, the evidence clearly shows that the Veteran had ischemic heart disease prior to his death as clearly noted by the VA examiner.  In the absence of evidence to the contrary, the Board concludes that this ischemic heart disease was related to the septic shock/pneumonia/hepatitis, which were the immediate and underlying causes of the Veteran's death, as well as the cardiovascular disease, that ultimately led to his death.  Thus, the evidence shows that the Veteran's ischemic heart disease contributed substantially or materially to cause his death.  As such, service connection for the cause of the Veteran's death is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Service Connection for Diabetes Mellitus, Type II As A Result of Exposure to Herbicides for Accrued Benefits Purposes

The appellant contends that the Veteran had a claim pending for service connection for diabetes mellitus type II at the time of his death and, as a result of his service in the Republic of Vietnam, presumptive service connection for accrued benefits purposes is warranted. 

Accrued benefits include those the Veteran was entitled to at the time of death under an existing rating or based on evidence in the file at the date of death.  See 38 U.S.C.A. § 5121(a); Ralston v. West, 13 Vet. App. 108, 113 (1999); 38 C.F.R. 
§ 3.1000(a). Thus, the appellant could not furnish additional evidence that could be used to substantiate her claim, and VA could not develop additional evidence that would substantiate the claims of entitlement to accrued benefits.  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993). 

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit  (Federal Circuit) concluded that, for a surviving spouse to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision. 

In this case, the record shows that the Veteran had a claim pending of entitlement to service connection for diabetes mellitus type II at the time of his death.  In June 2002, VA received the Veteran's original claim of entitlement to service connection for diabetes mellitus type II.  In a September 2003 rating decision, the RO, in part, denied service connection for diabetes mellitus type II, to include as a result of herbicides exposure in service.  The Veteran filed a notice of disagreement in April 2004, however, no additional adjudication, including the issuance of a statement of the case, was undertaken before the Veteran's death in December 2004.  Therefore, the issue of service connection for diabetes mellitus, type II remained pending and unadjudicated at the time of the Veteran's death. 

As noted above, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, exposure to Agent Orange has already been conceded herein as the Veteran served in the Republic of Vietnam during the Vietnam Era.  Diabetes mellitus type II shall be service connected if the Veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d).  See supra 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

The primary issue in this case is whether the Veteran had type II diabetes mellitus prior to this death.  The evidence in the record is unclear as to whether the Veteran had a diagnosis of diabetes mellitus, type II.  Prior to his death, treatment records reflect various references to diabetes mellitus without a designation as to either type I or type II, treatment with insulin, and elevated blood glucose readings.  The Board notes that the Veteran was repeatedly instructed on obtaining his blood sugar readings.  A June 2004 VA treatment record notes that the Veteran had been diagnosed with diabetes mellitus for about a year.  A similar history is reported on an August 2004 treatment record.  Although it is unclear if the Veteran had diabetes mellitus, type II, during his lifetime, in light of the foregoing, the Board concludes that the grant of service connection for diabetes mellitus for accrued benefits purposes is warranted.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the appellant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  In light of the ambiguities presented in this case regarding the presence of the actual disability during the Veteran's lifetime, the Board has applied the benefit of the doubt and concluded that the evidence for and evidence against the Veteran's claim is in relative equipoise.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b). 

In reaching this disease, the Board observes the VA examination report in June 2009 that indicates that the examiner could not render an opinion as to whether the Veteran had diabetes mellitus during his lifetime based on various laboratory findings during his lifetime.  However, the Board reiterates that accrued benefits claims are based on evidence in VA's possession at the date of death.  See supra 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  Accordingly, the Board cannot consider this evidence.


Petition to Reopen the Claim for Service Connection for a Lung Disorder for Accrued Benefits Purposes. 

The Veteran had a claim pending for whether new and material evidence had been received to reopen a claim for service connection for a lung disorder at the time of his death.  In July 2002, VA received the Veteran's claim to reopen his service connection claim for a lung disorder.  In the September 2003 rating decision, the RO, in part, declined to reopen a claim a claim for service connection for a lung disorder.  The Veteran filed a notice of disagreement in April 2004, however, no additional adjudication, including the issuance of a statement of the case, was undertaken before the Veteran's death in December 2004.  Therefore, the issue of whether new and material evidence had been received to reopen a claim for service connection for a lung disorder remained pending and unadjudicated at the time of the Veteran's death. 

Underlying the appealed petition to reopen the claim for service connection for a lung disorder, the appellant is seeking entitlement to service connection for the disorder.  Prior to the current appeal, in an April 1997 rating decision, the RO denied service connection for a breathing disorder.  In an April 2002 rating decision, the RO declined to reopen the claim for service connection for a respiratory condition.  The Veteran did not perfect appeals as to either of these decisions. 

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  See 38 U.S.C.A. § 7105 (c) (West 1991); 38 C.F.R. §§ 3.104 , 20.302, 20.1103 (2001).  Thus, the April 2002 decision became final because the Veteran did not perfect an appeal of that denial. 

The claim of entitlement to service connection for a lung disorder may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed his application to reopen his claims in July 2002.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The Court has held that the "determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

Shade further holds that 38 C.F.R. § 3.156  "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id. Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The pertinent evidence before VA at the time of the prior final decisions consisted of the Veteran's service treatment records which were negative for any complaints or findings related to the lungs.  Additionally, VA treatment records and VA examination reports showing various diagnoses related to the lung were also of record. 

In denying the Veteran's service connection claim for a lung condition in April 1997, the RO found that there was no evidence of a lung/respiratory condition in service and no evidence of a relationship between the current respiratory problems and the Veteran's service.  In April 2002, the RO declined to reopen the claim for service connection as it determined that no new and material evidence had been received demonstrating a link between any lung disorder and service.   

Since the April 2002, the Veteran asserted that his lung disorder was secondary to his service-connected duodenal ulcer with dumping syndrome.  Although in the previous denials VA did not consider whether service connection was warranted for a lung disorder as due to service-connected duodenal ulcer with dumping syndrome, separate theories in support of a claim for a particular benefit are not equivalent to separate claims and a final denial on one theory is a final denial on all theories.  As such, new and material evidence is necessary to reopen a claim for the same benefit asserted under a different theory.  Robinson v. Mansfield, 21 Vet App 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470 (2004). 

The evidence received since the April 2002 rating decision includes private and VA treatment records and VA examination reports.  These medical records show a continuation of treatment for lung problems, to include COPD. In particular, the evidence includes a March 2004 letter from the Veteran's private doctor who stated that the Veteran's COPD "may be caused in part or worsened by his chronic gastroenteritis reflex disease."  The Board notes that the Veteran was not service-connected for a gastroenteritis disorder prior to his death.  Notably absent among the evidence are any additional service treatment records, or any evidence that the Veteran's lung problems were related to service and/or service-connected duodenal ulcer with dumping syndrome (or any other service connected disability).  

The Board notes that numerous treatment records, other than VA treatment records already of record at the time of his death, were associated with the Veteran's claims folder following his death.  However, as noted above, under 38 C.F.R. § 3.1000(a), basic entitlement to benefits due and unpaid on death of a beneficiary requires that the underlying claim here be based on evidence in the file at the date of death of the Veteran.  Therefore, those records are not relevant and will not be discussed herein.  
None of the evidence received since April 2002 and on file at the time of the Veteran's death relates to the unestablished facts necessary to substantiate the claim, i.e. an etiological nexus between the Veteran's lung/respiratory disorder, to include COPD, and service, and/or secondary to service-connected duodenal ulcer with dumping syndrome.  See 38 C.F.R. § 3.156.  In sum, the evidence received since the last final decision does not raise a reasonable possibility of substantiating the claim, and therefore would not warrant reopening of the claim based on submission of new and material evidence.  

The Board thus finds that the evidence received after the April 2002 rating decision is not new and material and does not serve to reopen the claim for service connection for a lung condition.  Therefore, the previously denied claim for service connection for a lung condition is not reopened.   38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a). 


ORDER

Service connection for the cause of the Veteran's death is granted. 

Service connection for diabetes mellitus, type II as a result of exposure to herbicides for accrued benefits purposes is granted.  

New and material evidence not having been received, the application to reopen a claim for service connection for a lung disorder, to include COPD, including as secondary to service-connected duodenal ulcer with dumping syndrome, for accrued benefits purposes is denied. 




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


